 

McGREGOR W. SCOTT
United States Attorney D
KAREN A. ESCOBAR jj

Assistant United States Attorney

 

2500 Tulare St., Room 4401 l\GV 02 §§18
Fresno, CA 93721 ‘
Telephone: (559) 497-4000 ` CL R lSTRIC-T Coura'f
… EASTFR |S FI|CFOF Cl\L¢FC*<'!\b b
Attorneys for Plaintiff ' v iv v nw m md

United States of America

IN THE UNITED STATES DISTRICT COURT
EAS_TERN D_ISTRICT Ol~` CALIFORNIA

lN THE MATTER OF THE SEARCH OF: l CASE NO. v , l ~ *,»-_`i `

z _ 1:183W 00455.3;/\3 "“?¢
Location One: ' ORDER FOR DESTRUCTION OF BULK "
Assessor Parcel Numbers (APN) . . MARIJUANA SEIZURE

085-270-007-000,
085-270-003-000, '
073-400-012-000,

Location Two: 13985 Palm Avenue, Dos Palos,
California, -

 

 

 

 

lThe United States of America having applied to this Court for an order permitting its agents to
destroy any bulk marijuana seized in°connection with the execution of the search warrant in this matter
pursuant to the duly authorized search warrant in this matter, and good cause appearing therefor,

IT IS HEREBY ORDERED that the Drug Enforcement Administration and other investigative
agencies involved in the investigation of this matter are authorized to destroy any bulk marijuana plants or
processed marijuana seized in this case in accordance with Drug Enforcement Administration policy and
protocol, to include destruction after the videotaping, photographing,- and counting of marijuana plants and/or
weighing of plants or processed marijuana and after a representative sample consisting of no more than ten

pounds and a sample aggregate portion of the whole amount is retained for che

  

Dated: November & l , 2018

Destruction Order

 

